


    
Exhibit 10.10.3


FORM OF RESTRICTED STOCK UNIT AGREEMENT (STOCK-SETTLED)
CONAGRA FOODS, INC. 2014 STOCK PLAN


This Restricted Stock Unit Agreement, hereinafter referred to as the
“Agreement”, is made on the ___ day of __________, 20__ between ConAgra Foods,
Inc., a Delaware corporation (“ConAgra Foods”), and the undersigned employee of
the Company (the “Participant”).


1.Award Grant. ConAgra Foods hereby grants Restricted Stock Units ("RSUs", and
each such unit an “RSU”) to the Participant under the ConAgra Foods, Inc. 2014
Stock Plan (the “Plan”), as follows, effective as of ____________ ___, 20__ (the
“Date of Grant”):


Participant:    
    
Employee ID:    


Number of RSUs:    


Date of Grant:    


Vesting Date:     (“Vesting Date”)


Dividend Equivalents: Dividend equivalents on the RSUs will [as applicable: be
accumulated for the benefit of the Participant if and when regular cash
dividends are declared and paid on the Stock in accordance with Section 8 of
this Agreement, and will be paid in shares of Stock to the Participant upon
settlement of the RSUs/ not be paid or accumulated].


ConAgra Foods has caused this Agreement to be executed effective as of the date
first written above (the “Effective Date”). In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the Plan shall control.
Please read this Agreement and the Plan carefully. If you do not wish to receive
this award and/or you do not consent and agree to the terms and conditions on
which this award is offered, as set forth in this Agreement and the Plan, then
you must reject the award (1) online from the "Grant Acceptance" page on the
Merrill Lynch Benefits Online website or (2) by contacting the Merrill Lynch
call center, in either case, no later than 11:59 p.m., Pacific Time, on the
ninetieth calendar day following the Effective Date, in which case the award
will be cancelled. Your failure to notify ConAgra Foods of your rejection of the
award by or before this deadline will constitute your acceptance of the award
and your agreement with all terms and conditions of the award, as set forth in
this Agreement and the Plan.




CONAGRA FOODS, INC.                
By:     _________                    
Name:                            
Date:     ________                    


2.Definitions. Capitalized terms used herein without definition have the
meanings set forth in the Plan. The following terms shall have the respective
meanings set forth below:
(a)“Continuous Employment” shall mean the absence of any interruption or
termination of employment with the Company and the performance of substantial
services. Continuous Employment shall not be considered interrupted or
terminated in the case of sick leave, short-term disability (as defined in the
Company’s sole discretion), military leave or any other leave of absence
approved by the Company unless and until there is a Separation from Service (as
defined in Section 2(e) below).
(b)“Divestiture” means a permanent disposition to a person other than the
Company of a plant or other facility or property at which the Participant
performs a majority of the Participant’s services whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.
(c)“Early Retirement” means Separation from Service with the Company when the
Participant (i) is at least age 55, and (ii) has at least ten years of credited
service with the Company.




--------------------------------------------------------------------------------




(d)“Normal Retirement” shall mean a Separation from Service with the Company on
or after attaining age 65.
(e)“Separation from Service,” “termination of employment” and similar terms
means the date that the Participant “separates from service” within the meaning
of Section 409A of the Code. Generally, a Participant separates from service if
and only if the Participant dies, retires, or otherwise has a termination of
employment with the Company determined in accordance with Section 409A of the
Code and the following:
(i)Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months,
or, if longer, so long as the Participant retains a right to reemployment with
the Company under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Company. If the period of leave exceeds six months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine-month period of
absence shall be substituted for such six-month period.
(ii)Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Agreement
pursuant to Treasury Regulation Section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Agreement.
(iii)Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor except as provided in (ii) above) would permanently
decrease to no more than twenty percent of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in (ii) above) over the immediately preceding thirty-six-month
period (or the full period of services to the Company if the Participant has
been providing services to the Company less than thirty-six months). For periods
during which a Participant is on a paid bona fide leave of absence and has not
otherwise terminated employment as described above, for purposes of this
paragraph (iii) the Participant is treated as providing bona fide services at a
level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid with respect to such leave
of absence. Periods during which a Participant is on an unpaid bona fide leave
of absence and has not otherwise terminated employment are disregarded for
purposes of this paragraph (iii) (including for purposes of determining the
applicable thirty-six-month (or shorter) period).
As used in connection with the definition of “Separation from Service,” Company
includes ConAgra Foods and any other entity that with ConAgra Foods constitutes
a controlled group of corporations (as defined in Section 414(b) of the Code),
or a group of trades or businesses (whether or not incorporated) under common
control (as defined in Section 414(c) of the Code), substituting 25% for the 80%
ownership level for purposes of both Section 414(b) and Section 414(c) of the
Code.
(f)“Specified Employee” is as defined under Section 409A of the Code and
Treasury Regulation Section 1.409A-1(i).
(g)“Successors” shall mean the beneficiaries, executors, administrators, heirs,
successors and assigns of a person.
3.Vesting of RSUs.
(a)Normal Vesting. Subject to the Plan and this Agreement, if the Participant
has been in Continuous Employment through the Vesting Date as set forth in
Section 1, then the RSUs subject to such Vesting Date will become nonforfeitable
(“Vest” or similar terms).
(b)Termination of Employment. If, prior to the Vesting Date set forth in Section
1, the Participant’s employment with the Company shall terminate:
(i)by reason of death, then all RSUs evidenced by this Agreement shall, to the
extent such RSUs have not previously been forfeited, become 100% Vested;
(ii)by reason of Normal Retirement occurring on or after the date that is 12
months after the Date of Grant, then all RSUs evidenced by this Agreement shall,
to the extent such RSUs have not previously been forfeited, become 100% Vested;




--------------------------------------------------------------------------------




(iii)by reason of Early Retirement or involuntary termination due to disability,
position elimination, reduction in force (each as defined in the Company's sole
discretion), or Divestiture, in each case, on or after the date that is 12
months after the Date of Grant, the Participant will Vest in a pro rata portion
of the RSUs determined by multiplying the number of RSUs evidenced by this
Agreement, to the extent not previously forfeited, by a fraction, the numerator
of which is the total number of calendar days during which the Participant was
employed by the Company during the period beginning on the Date of Grant and
ending on the Separation from Service and the denominator of which is the total
number of calendar days beginning on the Date of Grant and ending on the Vesting
Date, rounded to the nearest whole number of RSUs;
(iv)for Cause prior to the Vesting Date, then all RSUs, whether Vested or
unvested prior to the Vesting Date, shall be immediately forfeited without
further consideration to the Participant.
(c)Accelerated Vesting in Connection with a Change of Control.
(i)If a Change of Control occurs prior to the Vesting Date, and the Participant
has been in Continuous Employment between the Date of Grant and the date of such
Change of Control, then all RSUs evidenced by this Agreement shall become 100%
Vested, except (A) to the extent such RSUs have previously been forfeited, or
(B) to the extent that a Replacement Award is provided to the Participant to
replace, continue or adjust the outstanding RSUs (the “Replaced Award”). If the
Participant’s employment with the Company (or any of its successors after the
Change of Control) (as applicable, the “Successor Company”) is terminated by the
Participant for Good Reason or by the Successor Company other than for Cause, in
each case within a period of two years after the Change of Control but prior to
the Vesting Date, to the extent that the Replacement Award has not previously
been forfeited, the Replacement Award will become 100% Vested (and become
entitled to settlement as specified in Section 4(b)(ii)).
(ii)For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type (i.e., time-based restricted stock units) as the Replaced Award,
(B) that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Successor Company in the
Change of Control (or another entity that is affiliated with the Successor
Company following the Change of Control), (D) the tax consequences of which for
such Participant under the Code, if the Participant is subject to U.S. federal
income tax under the Code, are not less favorable to the Participant than the
tax consequences of the Replaced Award, and (E) the other terms and conditions
of which are not less favorable to the Participant than the terms and conditions
of the Replaced Award (including the provisions that would apply in the event of
a subsequent change of control). A Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply with or ceasing to be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the
preceding two sentences are satisfied. The determination of whether the
conditions of this Section 3(c)(ii) are satisfied will be made in good faith by
the Committee, as constituted immediately before the Change of Control, in its
sole discretion.
(iii)For purposes of this Agreement, “Cause” means: (A) the willful and
continued failure by the Participant to substantially perform the Participant’s
duties with the Successor Company (other than any such failure resulting from
termination by the Participant for Good Reason) after a demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Successor Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis within five days of receiving such demand; (B) the willful engaging by the
Participant in conduct which is demonstrably and materially injurious to the
Successor Company, monetarily or otherwise; or (C) the Participant’s conviction
of a felony or conviction of a misdemeanor which impairs the Participant’s
ability substantially to perform the Participant’s duties with the Successor
Company. For the purposes of this definition, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Successor
Company.
(iv)For purposes of this Agreement, “Good Reason” means: (A) any material
failure of the Successor Company to comply with and satisfy any of the terms of
any employment or change in control (or similar) agreement between the Successor
Company and the Participant pursuant to which the Participant provides services
to the Successor Company; (B) any significant involuntary reduction of the
authority, duties or responsibilities held by the Participant immediately prior
to the Change of Control (and, for the avoidance of doubt, involuntary removal
of the Participant from an officer position that the Participant holds
immediately prior to the Change of Control will not, by itself, constitute a
significant involuntary reduction of the authority, duties or responsibilities
held by the Participant immediately prior to the Change of Control); (C) any
material involuntary reduction in the aggregate remuneration of the Participant
as in effect immediately prior to the Change of Control; or (D) requiring the
Participant to become based at any office or location more than the minimum
number of miles required by the Code for the Participant to claim a moving
expense deduction, from the office or location at which the Participant was
based immediately prior to such Change of Control, except for travel reasonably
required in the performance of the Participant’s responsibilities; provided,
however, that no termination shall be deemed to be for Good Reason unless (x)
the Participant provides the Successor Company with written notice setting forth
the specific facts or circumstances constituting Good Reason within ninety days
after




--------------------------------------------------------------------------------




the initial existence of the occurrence of such facts or circumstances, and (y)
the Successor Company has failed to cure such facts or circumstances within
thirty days of its receipt of such written notice.
(v)If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding RSUs which at the time of the Change
of Control are not subject to a "substantial risk of forfeiture" (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change in Control.
(d)Forfeiture of RSUs. Subject to Section 3(b)(iv), any RSUs that have not
Vested pursuant to Section 3(a), Section 3(b), or Section 3(c) as of the Vesting
Date will be forfeited automatically and without further notice on such date (or
earlier if, and on such date that, the Participant cases to be in Continuous
Employment prior to the Vesting Date for any reason other than as described in
Section 3(b) or Section 3(c)).
4.Settlement of RSUs.
(a)Normal. Subject to Section 4(b), the Company will issue to the Participant
one share of Stock on the Vesting Date for each RSU that is a Vested RSU on such
Vesting Date to the extent the RSU has not previously been forfeited or settled.
(b)Other Settlement Events. Notwithstanding Section 4(a), to the extent the RSUs
are Vested RSUs on the dates set forth below and to the extent the Vested RSUs
have not previously been forfeited or settled, the Company will settle such
Vested RSUs as follows:
(i)Death. If there are such Vested RSUs on the Participant's death, within
thirty days of the Participant's death, the Company will issue to the person
entitled by will or the applicable laws of descent and distribution to such
Vested RSUs one share of Stock for each such Vested RSU.
(ii)Separation from Service. If there are such Vested RSUs upon the
Participant's Separation from Service, within thirty days of the Participant's
Separation from Service, the Company will issue to the Participant one share of
Stock for each such Vested RSU.
(iii)Change of Control. If there are such Vested RSUs upon a Change of Control,
the Participant is entitled to receive payment for such Vested RSUs in the form
of one share of Stock for each such Vested RSU on the date of the Change of
Control; provided, however, that if such Change of Control would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, the Participant is entitled to receive the corresponding payment
on the date that would have otherwise applied pursuant to Section 4 as though
such Change of Control had not occurred.
(c)Payment of Taxes Upon Settlement. As a condition of the issuance of shares of
Stock upon settlement of RSUs hereunder, the Participant agrees to remit to the
Company at the time of settlement any taxes required to be withheld by the
Company under Federal, State or local law as a result of the settlement of the
RSUs. As a condition of the issuance of shares of Stock upon settlement of RSUs
hereunder, the Participant agrees that the Company will deduct from the total
shares to be issued as a result of the Vesting of the RSUs a sufficient number
of shares to satisfy the minimum statutory withholding amount permissible. In
addition, the Participant may deliver previously acquired shares of Stock held
by the Participant for at least six months in order to satisfy additional tax
withholding above the minimum statutory tax withholding amount permissible;
provided, however, the Participant shall not be entitled to deliver such
additional shares if it would cause adverse accounting consequences for the
Company.
(d)Specified Employee. Notwithstanding anything (including any provision of the
Agreement or the Plan) to the contrary, if a Participant is a Specified Employee
and if the RSUs are subject to Section 409A of the Code, payment to the
Participant on account of a Separation from Service shall, to the extent
required to comply with Treasury Regulation Section 1.409A-3(i)(2), be made to
the Participant on the earlier of (i) the Participant’s death or (ii) the first
business day (or within 30 days after such first business day) that is more than
six months after the date of Separation from Service. In the Company’s sole and
absolute discretion, interest may be paid due to such delay. Further, any
interest will be calculated in the manner determined by the Company in its sole
and absolute discretion in a manner that qualifies any interest as reasonable
earnings under Section 409A of the Code.  Dividend equivalents will not be paid
with respect to any dividends that would have been paid during the delay if the
Stock had been issued.
5.Non-Transferability of RSUs. The RSUs may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Participant enter into any transaction for
the purpose of, or which has the effect of, reducing the market risk of holding
the RSUs by using puts, calls or similar financial techniques. The RSUs subject
to this Agreement may be settled during the lifetime of the Participant only
with the Participant or the Participant’s guardian or legal representative. Upon
any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of
the RSUs or any related rights to the RSUs that is contrary to the provisions of
this Agreement or the Plan, or upon the levy of any attachment or similar
process upon the RSUs or such rights, the RSUs and such rights shall immediately
become null and void. The terms of this Agreement, shall be binding upon the
Successors of the Participant.
6.Stock Subject to the RSUs; Compliance with Law. The Company will not be
required to issue




--------------------------------------------------------------------------------




or deliver any certificate or certificates for shares to be issued hereunder
until such shares have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange on which outstanding shares of the
same class are then listed and until the Company has taken such steps as may, in
the opinion of counsel for the Company, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and state securities laws and regulations, in connection with the
issuance of such shares, and the listing of such shares on each such exchange.
The Company will use its best efforts to comply with any such requirements.
7.Rights as Stockholder. The Participant or his/her Successors shall have no
rights as stockholder with respect to any RSUs or underlying shares covered by
this Agreement until the Participant or his/her Successors shall have become the
beneficial owner of such shares, and, except as provided in [Section 8 or]
Section 9 of this Agreement, no adjustment shall be made for dividends or
distributions or other rights in respect of such shares for which the record
date is prior to the date on which the Participant or his/her Successors shall
have become the beneficial owner thereof.
8.[As applicable: Payment of Dividend Equivalents. From and after the Date of
Grant until the earlier of (a) the time when the RSUs become Vested and are
settled in accordance with Section 3 and Section 4 of this Agreement or (b) the
time when the Participant’s right to receive shares of Stock in settlement of
the RSUs is forfeited in accordance with Section 3 of this Agreement, on the
date that the Company pays a cash dividend (if any) to holders of Stock
generally, the Participant shall be entitled to a number of additional RSUs
determined by dividing (i) the product of (x) the dollar amount of the cash
dividend paid per share of Stock on such date and (y) the total number of RSUs
(including dividend equivalents paid thereon) previously credited to the
Participant as of such date, by (ii) the Fair Market Value of the Stock on such
date. Such dividend equivalents (if any) shall be subject to the same terms and
conditions and shall be paid, in the aggregate rounded up to the nearest whole
number, or forfeited in the same manner and at the same time as the RSUs to
which the dividend equivalents were credited./No Dividend Equivalents. No
dividend equivalents will be paid or accumulated on the RSUs.]
9.Adjustments Upon Changes in Capitalization; Change of Control. In the event of
any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number
and type of shares subject to this Agreement; provided, however, that no
fractional share shall be issued upon subsequent settlement of the RSUs. No
adjustment shall be made if such adjustment is prohibited by Section 5.5 of the
Plan (relating to Section 409A of the Code).
10.Notices. Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal Office in Omaha, Nebraska, Attention: Compensation. Each notice
to the Participant or any other person or persons entitled to shares issuable
upon settlement of the RSUs shall be addressed to the Participant’s address and
may be in written or electronic form. Anyone to whom a notice may be given under
this Agreement may designate a new address by giving notice to the effect.
11.Benefits of Agreement, This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant's Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Participant or his/her
Successors may have in respect to the Plan or this Agreement.
12.No Right to Continued Employment. Nothing in this Agreement shall interfere
with or affect the rights of the Company or the Participant under any employment
agreement or confer upon the Participant any right to continued employment with
the Company.
13.Resolution of Disputes. Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.
14.Section 409A Compliance. To the extent applicable, this Agreement is intended
to comply with Section 409A of the Code and any regulations or notices provided
thereunder. This Agreement and the




--------------------------------------------------------------------------------




Plan shall be interpreted in a manner consistent with this intent. The Company
reserves the unilateral right to amend this Agreement on written notice to the
Participant in order to comply with Section 409A of the Code. It is intended
that all compensation and benefits payable or provided to Participant under this
Agreement shall, to the extent required to comply with Section 409A of the Code,
fully comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject Participants to the additional
tax, interest or penalties which may be imposed under Section 409A of the Code.
None of the Company, its contractors, agents and employees, the Board and each
member of the Board shall be liable for any consequences of any failure to
follow the requirements of Section 409A of the Code or any guidance or
regulations thereunder, unless such failure was the direct result of an action
or failure to act that was undertaken by the Company in bad faith.
15.Amendment. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.
16.Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
17.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Participant’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.




